TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2014



                                        NO. 03-13-00528-CV


Appellants, Texas General Land Office and Texas Commission on Environmental Quality
              // Cross-Appellant, Crystal Clear Water Supply Corporation

                                                v.

Appellee, Crystal Clear Water Supply Corporation // Cross-Appellees, Texas General Land
                 Office and Texas Commission on Environmental Quality




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
          AFFIRMED IN PART, REVERSED AND RENDERED IN PART --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on July 15, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was error in the trial court’s

judgment. The Court reverses the portion of the judgment that reversed the Commission’s order

approving the GLO’s petition for expedited release, and renders judgment affirming the

Commission’s order. The Court affirms the portion of the trial court’s order that granted the

Commission’s plea to the jurisdiction as to Crystal Clear’s claims for declaratory relief.

Appellee Crystal Clear Water Supply Corporation shall pay all costs relating to this appeal, both

in this Court and in the court below.